              IN THE UNITED STATES DISTRICT COURT FOR                                     '
                   THE SOUTHERN DISTRICT OF GEORGIA                  .013 Hrj ifl FiM9; Q
                              SAVANNAH DIVISION                          ^

MARK DANIEL EATON,


        Plaintiff,

V.                                                 CASE NO. CV418-069


ANDREW SAUL, Acting
Commissioner of Social
Security,

        Defendant.




                                   ORDER


        Before the Court is the Magistrate Judge's Report and

Recommendation        (Doc.    24),    to   which       objections    have         been

filed    (Doc.     25).   After    a   careful     de     novo    review      of   the

record, the Court concludes that Plaintiff's objections are

without      merit. Accordingly, the             report    and    recommendation

is   ADOPTED     as   the   Court's    opinion      in     this   case       and   the

Commissioner's final decision is AFFIRMED. Accordingly, the

Clerk of Court is DIRECTED to close this case.


        In   his      objections.      Plaintiff          contends    that         the

Administrative Law Judge's ("ALJ") partial rejection of the

opinion of Dr. Agarwal, a physician who saw Plaintiff for a

physical      consultative      examination,        was     not    supported         by

substantial        evidence.      (Doc.     25    at     1-2.)     Specifically,

Plaintiff argues that the              ALJ improperly substituted                   his
own opinion when faced with the alleged inconsistency in

Dr.   Agarwal's         opinion.       (Id.)         The    Court      disagrees.     In

addition to the reasons set forth by the Magistrate Judge,

the Court notes that                even    a    treating     physician's opinion

can   be   discounted          where       the       "(1)    treating     physician's

opinion    was    not    bolstered          by    the      evidence;    (2)   evidence

supported a contrary finding; or (3) treating physician's

opinion    was    conclusory or            inconsistent         with    the   doctor's

own medical records." Phillips v. Barnhart, 357 F.3d 1232,

1241 (11th       Cir. 2004); see also                Crow    v. Comm'r, Soc. Sec.

Admin., 571 F. App'x 802, 806 (11th Cir. 2014). Here, Dr.

Agarwal was not a treating physician and his opinion was

not entitled       to great          weight. Even           so, the     ALJ     properly

noted the inconsistency between Dr. Agarwal's opinion and

his   examination       records       and       found   that,   in     review    of   the

other evidence. Dr. Agarwal's opinion regarding sitting and

walking     was    not    supported             by    the    evidence.       (Doc.    14,

Attach. 2 at 18.) See Sampson v. Comm'r of Soc. Sec., 694

F. App'x 727, 737 (11th Cir. 2017) (finding that the ALJ

articulated good cause for giving little weight to two of

the treating physicians' opinions because the opinions were

inconsistent       with        or     not        supported      by     the      doctors'

treatment    notes       and   the     ALJ's         decision    was    supported      by

substantial evidence).
    Plaintiff    also     objects    to   the    Magistrate    Judge's

recommendation that substantial evidence supports the ALJ's

determination and that the ALJ was entitled to give little

weight to Dr. Hartzell's opinion. The Court has               reviewed

Plaintiff's   objection   on this     ground    and finds it to be

without merit.


    SO ORDERED this          day of October 2019.




                                    WILLIAM T. MOORE, iTR.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN    DISTRICT OF GEORGIA
